 
 
FIRST AMENDMENT TO
INVESTMENT AGREEMENT


This FIRST AMENDMENT TO INVESTMENT AGREEMENT (this “Amendment”) is made and
entered into as of the 9th day of November, 2011, by and between Lone Star Gold,
Inc., a Nevada corporation (the “Company”), and North American Gold Corp., a
company formed under the laws of the Marshall Islands (“Subscriber”).
 
RECITALS


A.           The Company and Subscriber entered into that certain Investment
Agreement dated August 29, 2011 (the “Original Agreement”), whereby Subscriber
agreed to invest up to $15,000,000 to purchase the Company’s common stock,
$0.001 par value per share, upon the Company’s election as provided therein;


B.           Section 2.6 of the Original Agreement provides that the Company
will use the net proceeds from any Put to fund operating expenses, working
capital and general corporate activities related to the exploration and
development of gold and silver mining concessions for the “La Candelaria”
property.


C.           The Company and Subscriber desire to amend Section 2.6 to expand
the use of proceeds available to the Company.


NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.           Amendment to Section
2.6.                                                      Section 2.6 of the
Original Agreement is hereby deleted in its entirety, and the following new
Section 2.6 is inserted in lieu thereof for all purposes:


“Section 2.6 Use of Proceeds.  The Company shall use the net proceeds from any
Put to fund operating expenses, working capital and general corporate activities
related to the exploration and development of gold and silver mining concessions
held by the Company and/or a subsidiary of the Company in relation to (i) the
“La Candelaria” property, (ii) the “Ocampo” property, and (iii) any other
properties agreed upon in advance by the Company and Subscriber, whether inside
or outside of Mexico.”


2.           No Other Amendment; Definitions.  Except as specifically modified
and amended pursuant to Section 2 hereof, the Original Agreement shall remain in
full force and effect without revision thereto.  Moreover, all capitalized terms
used in this Amendment, unless otherwise defined herein or the context
specifically provides otherwise, shall have the same meanings in this Amendment
as attributed to such terms in the Original Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


4.           Applicable Law.  THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF.


5.           Descriptive Headings; Language Interpretation.  The descriptive
headings of this Amendment are inserted for convenience only and do not
constitute a part of this Amendment.  In the interpretation of this Amendment,
unless the context otherwise requires, (a) words importing the singular shall be
deemed to import the plural and vice versa, (b) words denoting gender shall
include all genders, and (c) references to parties, articles, sections,
schedules, paragraphs and exhibits shall mean the parties, articles, sections,
schedules, paragraphs and exhibits of and to this Amendment.


6.           Integration.  This Amendment and the documents referred to herein
contain the entire understanding of the parties with respect to the subject
matter hereof.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth or referred to
herein.  This Amendment supersedes all prior agreements and understandings
between the parties with respect to the subject matter hereof.


7.           Counterparts.  This Amendment may be executed in two counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument, and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart.


(Signature Page Follows)









 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.
 
 
THE COMPANY:
 
 
LONE STAR GOLD, INC.
a Nevada corporation
         
By: /s/ Dan Ferris
      Printed Name:  Dan Ferris
      Title:  President
   
 
 
SUBSCRIBER:   NORTH AMERICAN GOLD CORP.          
By: /s/ A. Ratsaphong
      Printed Name:  A. Ratsaphong
      Title:                              

 



 
 

--------------------------------------------------------------------------------

 
